Fourth Court of Appeals
                                San Antonio, Texas
                                      January 10, 2014

                                    No. 04-13-00804-CV

           LONE STAR BAKERY, INC. and Lone Star Bakery of San Antonio, Inc.,
                                  Appellants

                                             v.

                                  Tomas DE LA GARZA,
                                        Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-13819
                       Honorable Janet P. Littlejohn, Judge Presiding


                                      ORDER
Sitting:      Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice


      Appellants' Second Amended Opposed Motion to Stay Litigation Proceedings and
Discovery is hereby DENIED.




                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court